                             IN THE UNITED STATED DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                         AT NASHVILLE

    ADAM SANCHEZ,                                      ]
                                                       ]
                   Plaintiff,                          ]
                                                       ]
    vs.                                                ]        Case No: 3:18-cv-00738
                                                       ]
    DELOITTE SERVICES, LP                              ]        JURY DEMAND
                                                       ]
                   Defendants.                         ]

______________________________________________________________________________

  PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
                MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
______________________________________________________________________________

          Comes now the Plaintiff and files this reply to Defendant’s Response in Opposition to Plaintiff’s

Motion for Leave to File Amended Complaint, (Doc. No. 30). Plaintiff again respectfully requests the

Court grant Plaintiff’s Motion for Leave to File Amended Complaint (Doc. No. 28).

(I)       Defendant Filed the State Lawsuit with Retaliatory Motive and In Bad Faith

          Defendant in their response to Plaintiff’s Motion to Amend incorrectly claim Plaintiff failed to

allege facts that, if true, show that the State Lawsuit was filed in “bad faith” or baseless. It bases this on

its misguided idea that “Plaintiff’s Proposed Amended Complaint expressly admits that Plaintiff engaged

in the very conduct on which the State Lawsuit’s claims are based.” (Def. Resp., Doc. 30, p. 6)

          Plaintiff’s Motion to Amend was not intended to litigate the pending Motion to Dismiss filed in

the State Lawsuit.1 Said motion is set to be heard on December 13, 2019 in the Chancery Court for

Davidson County. Defendant however claims in its’ response Plaintiff has admitted the lawsuit they filed

in state court is not baseless based on the facts presented in Plaintiff’s proposed Amended Complaint.




1
 Throughout this Reply, “Plaintiff” refers to Mr. Sanchez and “Defendant” refers to Deliotte even when discussing the
State Lawsuit.
                                                            1

          Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 1 of 7 PageID #: 183
As such, Plaintiff incorporates by reference the aforementioned Motion to Dismiss.2 As stated in

Plaintiff’s Amended Complaint (“PAC”) ¶¶ 98-102 and Motion to Dismiss, the State Lawsuit has been

filed (1) with retaliatory motive and (2) lacks reasonable basis in fact and law. Additionally, Plaintiff is

not required to prove the State Lawsuit is baseless.

          A.        The request for speculative damages and isolated nature of the State
                    Lawsuit show retaliatory motive

          Plaintiff’s Amended Complaint sufficiently pleads facts stating the State Lawsuit shows

retaliatory motive and bad faith. Defendant filed the State Lawsuit soon after the case did not settle at

mediation.3 At mediation, Defendant discovered Plaintiff had information regarding the salaries of

employees in the position they were legally required to place Plaintiff in under USERRA. Prior to

learning Plaintiff had this information, Defendant tried to falsely claim persons in said position made no

more money than Plaintiff. However, instead of negotiating in good faith towards a reasonable settlement

based on facts, Defendant sued Plaintiff for having this information disproving Defendant’s salary

claims. Information Defendant would have had to provide through discovery.4

          Defendant’s request for injunctive relief in this matter seeks to prevent Plaintiff from discussing

relevant facts about his case with his lawyers. Defendant admits they can identify no one other than his

attorneys or the mediator to whom Plaintiff has disclosed this alleged “confidential information.” Also,

Defendant’s baseless request for monetary damages in the State Lawsuit must be weighed as a factor in

its retaliatory motive.5 No facts in the State Lawsuit provides a basis for monetary damages.6



2
  Attached hereto as Exhibit A
3
  See Plaintiff’s Proposed Amended Complaint (“PAC”; Doc. No. 29) at ¶¶ 62, 65.
4
  See Pl. Mem. Exhibit B (Doc. No. 29-2), Deloitte v. Sanchez Complaint, 5, ¶¶ 19-20; PAC at ¶ 98-102.
5
  See Memorandum in Support of Plaintiff’s Motion for Leave to File Amended Complaint (“Pl. Mem.”) Exhibit B,
Deloitte v. Sanchez Complaint, at 6 (Defendant seeks “to recover all of its damages that are quantifiable and seeks injunctive
relief . . . .”); see also Pl.’s Mem. at 13 (“‘[T]he chilling effect of a state lawsuit upon an employee's willingness to engage in protected
activity is multiplied where the complaint seeks damages in addition to injunctive relief. . . .’” (citing Bill Johnson's Restaurants, Inc. v.
N.L.R.B., 461 U.S. 731, 741, 103 S. Ct. 2161, 76 L. Ed. 2d 277 (1983)).
6 Defendant is aware of its lack of basis contrary to its Response. Cf. Def. Resp. at 2 (“Deloitte does not know exactly what information

Plaintiff accessed, when he accessed it, how he accessed it, and to whom he has disclosed it.”), with Pl. Mem. Exhibit B (Doc. No. 29-2),
Deloitte v. Sanchez Complaint, 5, ¶¶ 19-20.
                                                                      2

          Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 2 of 7 PageID #: 184
          An employer acting in good faith to protect itself does not file a lawsuit seeking monetary

damages before conducting at least a preliminary investigation. Discovery into Defendant’s history – or

lack thereof – of similar lawsuits against former employees will further enlighten the Court and Plaintiff

as to Defendant’s retaliatory motive in filing the State Lawsuit.

          These facts go well beyond speculative. Had Plaintiff not initiated this lawsuit against Defendant

and/or informed Defendant of evidence in their possession showing one of their claims was patently

false, Defendant would never have filed the State Lawsuit against Plaintiff. Defendant filed the State

Lawsuit to harass Plaintiff and to intimidate him into dismissing his USERRA lawsuit or settling his

claims for less than they are worth.

          In their response, Defendant fails to cite a single case in which an employer filed a separate

lawsuit against an employee.7 Novel issues should not be precluded at the motion to amend stage. See

Runnion v. Girl Scouts of Great Chi., 786 F.3d 510, 520 (7th Cir. 2015) (“The liberal standard for

amending under Rule 15(a)(2) is especially important where the law is uncertain.”). Defendant cites

cases involving counterclaims (mostly compulsory) and other actions related to litigation tactics. See,

e.g., Houser v. Bridges of Ind., No. 2:10–cv–118, 2010 WL 2902718, at *2 (S.D. Ind.) (allowing

defendant’s assertion of compulsory counterclaim).

          Defendant offers Carr v. TransCanada as factually analogous to the issues before the Court. The

claims in Carr were compulsory counterclaims, and thus the Carr defendant was required to file the

claims to preserve them. Carr v. TransCanada USA Servs., Inc., No. 3:14-CV-01084, 2014 WL

6977651, at *3 (M.D. Tenn. Dec. 8, 2014) (“Defendant alleges, and the [p]laintiffs do not dispute, that




7 Defendant states in a footnote that a separate lawsuit is akin to a permissive counterclaim and then immediately quotes a case involving
a compulsory counterclaim. See Def. Resp. 3, n.1; Carr v. TransCanada USA Servs., Inc., No. 3:14-CV-01084, 2014 WL 6977651, at *2-
3 (M.D. Tenn. Dec. 8, 2014) (compulsory counterclaims). There are several reasons why a separate lawsuit in a different court system is
distinguishable from a permissive counterclaim, including (i) increased expenses of separately litigating claims instead of the more
efficient option of adding claims to an existing lawsuit; (ii) time and inconvenience of being haled into a different court; (iii) a plaintiff in
such circumstances risks being unable to retain defense counsel, who generally do not work on a contingency basis; and (iv) two separate
factfinders may be limited in their ability to see the full picture of the parties’ history and actions.
                                                                       3

          Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 3 of 7 PageID #: 185
the [c]ounterclaims were compulsory under Federal Rule of Civil Procedure 13. Thus, [d]efendant was

required to plead the [c]ounterclaims or risk its claims being barred forever.”).

         (B)       Plaintiff has no burden to show the State Lawsuit is baseless

         Numerous courts have held retaliatory animus alone is sufficient to support a retaliation claim in

response to an employer’s litigation. See, e.g., Durham Life Ins. Co. v. Evans, 166 F.3d 139, 157 (3d Cir.

1999) (rejecting Bill Johnson’s two-prong standard (retaliatory motive and baseless) in the employment

context because Bill Johnson’s “construed a specific, ambiguous provision of the NLRA defining unfair

labor practices.”); Spencer v. Int'l Shoppes, Inc., 902 F. Supp. 2d 287, 294 (E.D.N.Y. 2012) (“Even if

the litigation is not frivolous, it still may be considered retaliatory if motivated, even partially, by a

retaliatory animus” . . . “[t]he proposition that the Bill Johnson's standard is inapplicable in the

employment discrimination context is strengthened by the Supreme Court's decision in Burlington . . .”).

         Defendant cites zero Sixth Circuit cases adopting the Bill Johnson’s standard, contrary to

Defendant’s assertion.8 See, e.g., E.E.O.C. v. Outback Steakhouse of Fla., Inc., 75 F. Supp. 2d 756, 760

(N.D. Ohio 1999) (“Courts may indeed have the tools to deal with bad faith litigation; but that is

essentially a policy consideration that is properly the subject of legislative cognition.”); Carr, 2014 WL

6977651, at *3 (“In this case, there are no factual allegations showing that the [c]ounterclaims were filed

in bad faith or with a retaliatory motive.”) (emphasis added). Lastly, Defendant’s proffered “sham”

litigation standard is limited to the antitrust context.

         Even considering Plaintiff’s lack of burden, the State Lawsuit lacks reasonable basis in fact and

law since Plaintiff had been permitted full access to the information at issue, which precludes liability

as a matter of law. See PAC, ¶ 100.




8
  See Def. Resp. at 3 (“The Sixth Circuit has held repeatedly that only bad faith, or baseless, counterclaims can be
retaliatory.”).
                                                              4

        Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 4 of 7 PageID #: 186
(II)   The State Lawsuit is an Adverse Action under Burlington Because Defending a Retaliatory
       Lawsuit and the Threat of a Monetary Judgment Could Dissuade a Reasonable Worker
       from Supporting His Claim

       Defendant does not dispute Burlington is the appropriate standard in this case yet and attempts

to rely on Gross in an attempt to avoid the standard set out in Burlington. In their response, Defendant

fails to mention in Gross the court had previously granted the plaintiff’s motion to amend to add the

retaliation claim. Gross v. Akin, Gump, Strauss, Hauer & Feld, LLP, 599 F. Supp. 2d 23, 28 (D.D.C.

2009) (“This [c]ourt granted both [m]otions to [a]mend on [date].”). The procedural posture in Gross

was the summary judgment stage. Id. at 28. Furthermore, Gross concerned compulsory counterclaims,

which as discussed, supra, are not equivalent to a separate lawsuit. Id. at 34. Gross actually supports

Plaintiff’s position because it clearly illustrates the liberal motion to amend standard.

       As for its interpretation of Burlington, Gross is not representative of federal caselaw. For

example, in Berrada the court declined defendants’ invitation to follow Gross because “the Burlington

Court made clear that in retaliation cases, an adverse employment action may ‘extend[] beyond

workplace-related or employment-related retaliatory acts and harm.’” Berrada v. Cohen, No. CV 16-

574, 2017 WL 1496930, at *6 (D. N.J. Apr. 24, 2017); see also Outback Steakhouse, 75 F. Supp. 2d at

757 (“[I]n examining the genealogy of the Sixth Circuit's test, it becomes apparent that the phrase

“adverse employment action” was not meant to exclude adverse retaliatory actions that are not

employment-related”). This issue need not be decided for the Motion to Amend.

       Here, Defendant’s retaliatory State Lawsuit would dissuade a reasonable worker from filing a

charge of discrimination. Defending a retaliatory lawsuit has severe monetary, professional, personal,

and psychological consequences. See Parry v. New Dominion Const., Inc., No. 14-1115, 2015 WL

540155, at *7-8 (W.D. Pa. Feb. 10, 2015) (granting amendment for retaliation claim because subjecting

the plaintiff to potential monetary damages could dissuade a reasonable worker from making or

                                                     5

       Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 5 of 7 PageID #: 187
supporting a charge of discrimination); see also Nichols v. Snow, No. 3:03-0341, 2006 WL 167708, at

*18 (M.D. Tenn. Jan. 23, 2006) (“Many courts addressing the post-employment issue have afforded

protection to plaintiffs in connection with a former employer's [adverse action] … The [c]ourt finds that

[p]laintiff has proffered evidence sufficient to show that there exists a genuine issue of material fact

concerning . . . whether [defendant] had a retaliatory motive in [taking the adverse action].”).

(III)   Plaintiff Has Plead Sufficient Facts to Support His 1985(2) Claim

        Plaintiff’s section 1985(2) factual allegations, accepted as true, state a plausible claim. See U.S.

ex rel. Sheldon v. Kettering Health Network, 816 F.3d 399, 407 (6th Cir. 2016) (“‘The district court must

construe the complaint in a light most favorable to the plaintiff, accept all of the factual allegations as

true, and determine whether the plaintiff undoubtedly can prove no set of facts in support of his claims

that would entitle him to relief.’”) (citing Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th

Cir.1995)). Plaintiff alleges Howard Byrd and the other co-conspirators acted outside the scope of their

employment to deter and threaten him from seeking redress in federal court. See PAC ¶ 115. The

conspirators knew the result of the State Lawsuit would threaten Plaintiff’s financial and mental health

and would undermine Plaintiff’s employment prospects. Id. at ¶ 118. If taken as true, these allegations

state a plausible 1985(2) claim.

(IV)    The Noerr-Pennington Doctrine Is Inapplicable to the Federal Law or Facts of
        This Case

        Defendant’s assertion of the Noerr-Pennington doctrine is misplaced and misstated. As discussed

above, the Bill Johnson’s standard has not been adopted in employment cases in the Sixth Circuit. Bill

Johnson's, 461 U.S. at 748-49 (holding the National Labor Relations Board may not enjoin the

prosecution of an employer’s state lawsuit unless the lawsuit contains retaliatory motive and lacks a

reasonable basis); see also BE & K Const. Co. v. N.L.R.B., 536 U.S. 516, 526, 122 S. Ct. 2390, 2396,

153 L. Ed. 2d 499 (2002) (referencing the two-part “sham antitrust litigation” definition).



                                                     6

        Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 6 of 7 PageID #: 188
                                            CONCLUSION

       For the reasons stated herein, Plaintiff respectfully requests the Court grant Plaintiff’s Motion

to Amend.



                                      Respectfully Submitted,


                                      THE EMPLOYMENT & CONSUMER LAW GROUP

                                      /s/ JONATHAN STREET ______________
                                      JONATHAN A. STREET, BPR No. 021712
                                      BRANDON HALL, BPR No. 034027
                                      525 4th Avenue South
                                      Nashville, TN 37210
                                      (615) 850-0632




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and foregoing was served via the
Court’s CM/ECF system this 25rd day of October, 2019 to the following:

J. Christopher Anderson
Elise Hofer McKelvey
LITTLER MENDELSON, P.C.
333 Commerce Street, Suite 1450
Nashville, Tennessee 37201
chrisanderson@littler.com
ehofer@littler.com
                                                        /s/ Jonathan Street_________
                                                        Jonathan Street




                                                    7

      Case 3:18-cv-00738 Document 33 Filed 10/28/19 Page 7 of 7 PageID #: 189
